     Case 3:20-cv-00321-TWR-KSC Document 113 Filed 10/30/20 PageID.6558 Page 1 of 6



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11     APARNA VASHISHT-ROTA, an                         Case No.: 20-CV-321 TWR (KSC)
       individual,
12
                                       Plaintiff,       ORDER (1) GRANTING
13                                                      PLAINTIFF’S LEAVE TO FILE
       v.                                               THIRD AMENDED COMPLAINT,
14
                                                        (2) DENYING PLAINTIFF’S
       HOWELL MANAGEMENT SERVICES,
15                                                      MOTION TO STAY, (3) DENYING
       a Utah limited liability company; CHRIS
                                                        WITHOUT PREJUDICE
16     HOWELL, an individual; and JUSTIN
                                                        PLAINTIFF’S MOTION FOR
       SPENCER, an individual,
17                                                      SUMMARY JUDGMENT, AND (4)
                                    Defendants.         DENYING AS MOOT
18
                                                        DEFENDANTS’ MOTION TO
19                                                      DISMISS
20
                                                        (ECF Nos. 21, 80, 93, 94)
21
22          Presently before the Court are Plaintiff Aparna Vashisht-Rota’s Motions for Leave
23    to File a Third Amended Complaint (“Mot. to Amend,” ECF No. 80), to Stay (“Mot. to
24    Stay,” ECF No. 93), and for Summary Judgment (“MSJ,” ECF No. 94) and Defendants
25    Howell Management Services and Chris Howell’s Motion to Dismiss (“Mot. to Dismiss,”
26    ECF No. 21). The Court VACATES the hearing set for November 4, 2020, and takes the
27    matters under submission without oral argument pursuant to Civil Local Rule 7.1(d)(1).
28    Having carefully considered the Parties’ arguments and the law, the Court GRANTS

                                                    1
                                                                                20-CV-321 TWR (KSC)
     Case 3:20-cv-00321-TWR-KSC Document 113 Filed 10/30/20 PageID.6559 Page 2 of 6



 1    Plaintiff’s Motion to Amend, DENIES Plaintiff’s Motion to Stay, DENIES WITHOUT
 2    PREJUDICE Plaintiff’s Motion for Summary Judgment, and DENIES AS MOOT
 3    Defendants’ Motion to Dismiss.
 4                                         BACKGROUND
 5    I.    Motions to Amend the Complaint
 6          On February 19, 2020, Plaintiff, proceeding pro se, filed a Complaint (ECF No. 1).
 7    Generally, Plaintiff alleges causes of action for (1) violation of Business and Professions
 8    Code § 17200; (2) unfair competition; (3) fraud; (4) false promises; and (5) unpaid wages
 9    and expenses and seeks among other things, declaratory relief, equitable relief, and
10    damages.
11          On March 20, 2020, Plaintiff filed an Amended Complaint (ECF No. 13), to which
12    Defendants filed a Motion to Dismiss (ECF No. 21).
13          On August 9, 2020, Plaintiff filed a Motion for Leave to File a Second Amended
14    Complaint seeking to add four causes of actions for (1) theft by false pretenses in violation
15    of California Penal Code § 532; (2) fraud by wire, radio, or television in violation of section
16    1343 of Title 18 of the United States Code; (3) defamation pursuant to California Civil
17    Code § 44; and (4) pandering in violation of California Penal Code § 266i. (See ECF No.
18    48-1.) On August 10, 2020, the Honorable Janis L. Sammartino denied without prejudice
19    Plaintiff’s Motion for Leave to File a Second Amended Complaint, finding that, with the
20    exception of the defamation claim, the proposed amendments were futile because “[a]
21    private party cannot make a claim for violation of a criminal statute.” (See ECF No. 49.)
22          On September 12, 2020, Plaintiff filed a Motion for Leave to File a Third Amended
23    Complaint, (ECF No. 76), and, on September 14, 2020, filed the instant Motion to Amend
24    (ECF No. 80).
25    II.   Motions for Summary Judgment
26          On May 6, 2020, Plaintiff filed Ex Parte Motions for Summary Judgment to Obtain
27    Judgment for Invoices Due Pursuant to Second Agreement Section 9(a)(b) and Interest Due
28    for Late Payment as per 9(c), (ECF No. 34), and for Invoices Due Pursuant to Second

                                                     2
                                                                                  20-CV-321 TWR (KSC)
     Case 3:20-cv-00321-TWR-KSC Document 113 Filed 10/30/20 PageID.6560 Page 3 of 6



 1    Agreement Section 8(a) and Interest Due for Late Payment as per 8(b) and Adjustments as
 2    per 8(d) (ECF No. 35), which Judge Sammartino denied as premature pursuant to Federal
 3    Rule of Civil Procedure 56(d) (see ECF No. 36). On September 22, 2020, Plaintiff filed
 4    the instant Motion for Summary Judgment. (ECF No. 94.)
 5    III.   Motions to Stay
 6           On September 17, 2020, Plaintiff filed a Motion to Stay Order in Case No.
 7    170100325, (ECF No. 83), which Judge Sammartino denied (ECF No. 87). On September
 8    19, 2020, Plaintiff filed a Motion for Reconsideration, (ECF No. 90), which Judge
 9    Sammartino also denied, without prejudice (ECF No. 92). On September 22, 2020,
10    Plaintiff filed the instant Motion to Stay. (ECF No. 93.)
11                                      MOTION TO AMEND
12    I.     Legal Standard
13           Under Federal Rule of Civil Procedure 15(a), a plaintiff may amend his or her
14    complaint once as a matter of course within specified time limits. Fed. R. Civ. P. 15(a)(1).
15    “In all other cases, a party may amend its pleading only with the opposing party’s written
16    consent or the court’s leave. The court should freely give leave when justice so requires.”
17    Fed. R. Civ. P. 15(a)(2).
18           “Rule 15’s policy of favoring amendments to pleadings should be applied with
19    ‘extreme liberality,’” United States v. Webb, 655 F.2d 977, 979 (9th Cir. 1981) (citing
20     Rosenberg Brothers & Co. v. Arnold, 283 F.2d 406 (9th Cir. 1960) (per curiam)), and its
21     application is committed to “the sound discretion of the trial court.” Id. (citing PSG Co. v.
22     Merrill Lynch, Pierce, Fenner & Smith, Inc., 417 F.2d 659, 664 (9th Cir. 1969), cert.
23     denied, 397 U.S. 918 (1970)). The Supreme Court has cautioned that courts generally
24     should grant leave to amend absent a showing of “undue delay, bad faith or dilatory motive
25     on the part of the movant, repeated failure to cure deficiencies by amendments previously
26     allowed, undue prejudice to the opposing party by virtue of allowance of the amendment,
27     [or] futility of amendment.” Foman v. Davis, 371 U.S. 178, 182 (1962). “Rule 15(a) ‘is to
28     be applied with extreme liberality,’ and whether to permit amendment is a decision

                                                     3
                                                                                 20-CV-321 TWR (KSC)
     Case 3:20-cv-00321-TWR-KSC Document 113 Filed 10/30/20 PageID.6561 Page 4 of 6



 1    ‘entrusted to the sound discretion of the trial court.’” EFG Bank AG, Cayman Branch v.
 2    Transamerica Life Ins. Co., No. 216CV08104CASGJSX, 2019 WL 5784739, at *3 (C.D.
 3    Cal. Nov. 4, 2019) (quoting Morongo Band of Mission Indians v. Rose, 893 F.2d 1074,
 4    1079 (9th Cir. 1990); Jordan v. Cty. of Los Angeles, 669 F.2d 1311, 1324 (9th Cir. 1982)).
 5          The non-moving party bears the burden of showing why leave to amend should not
 6    be granted. Genentech, Inc. v. Abbott Labs., 127 F.R.D. 529, 530–31 (N.D. Cal. 1989).
 7    II.   Analysis
 8          In the Motion to Amend, Plaintiff seeks to add two causes of action for
 9    (1) defamation pursuant to California Civil Code § 44 and (2) violation of Rico Influenced
10    and Corrupt Violations Act (“RICO”) pursuant to section 1964 of Title 18 of the United
11    States Code. (See generally ECF No. 80.) Defendants oppose on the grounds that
12    Plaintiff’s proposed amendments are futile because all of Plaintiff’s claims are compulsory
13    counterclaims in the Utah Case, forum non conveniens dictates that the Court should
14    dismiss this case, the claim splitting doctrine bars Plaintiff’s claims, and Plaintiff’s
15    defamation and RICO claims are not sufficiently pleaded. (See ECF No. 101 at 16–25.)
16          Courts ordinarily do not consider the validity of a proposed amended pleading in
17    deciding whether to grant leave to amend, and instead defer consideration of challenges to
18    the merits of a proposed amendment until after leave to amend is granted and the amended
19    pleadings are filed. Netbula, LLC v. Distinct Corp., 212 F.R.D. 534, 539 (N.D. Cal. 2003)
20    (citation omitted); accord Green Valley Corp. v. Caldo Oil Co., No. 09cv4028-LHK, 2011
21    WL 1465883, at *6 (N.D. Cal. Apr. 18, 2011) (noting “the general preference against
22    denying a motion for leave to amend based on futility”). Consequently, Defendants’
23    arguments concerning the sufficiency of Plaintiff’s proposed amendments are better left
24    for briefing on a motion to dismiss. See Lillis v. Apria Healthcare, No. 12cv52-IEG (KSC),
25    2012 WL 4760908, at * 1 (S.D. Cal. Oct. 5, 2012) (finding that the defendants’ argument
26    as to the sufficiency of plaintiffs’ proposed pleadings, even if merited, remain better left
27    for full briefing on a motion to dismiss). Accordingly, the Court GRANTS Plaintiff’s
28    Motion to Amend and DENIES AS MOOT Defendant’s Motion to Dismiss.

                                                   4
                                                                               20-CV-321 TWR (KSC)
     Case 3:20-cv-00321-TWR-KSC Document 113 Filed 10/30/20 PageID.6562 Page 5 of 6



 1                                       MOTION TO STAY
 2          Plaintiff has several actions against Defendants pending in state court. Plaintiff
 3    requests that the Court issue “an order staying any further proceedings in any matter related
 4    to the California employment pending resolution of this instant action.” (See Mot. to Stay
 5    at 1.) “A court of the United States may not grant an injunction to stay proceedings in a
 6    State court except as expressly authorized by Act of Congress, or where necessary in aid
 7    of its jurisdiction, or to protect or effectuate its judgments.” Bennett v. Medtronic, Inc.,
 8    285 F.3d 801, 805 (9th Cir. 2002) (quoting 28 U.S.C. § 2283). As Defendants contend,
 9    Plaintiff “has not and cannot show that any of the three specifically defined exceptions to
10    the Act apply to her request.” (See Opp’n to Mot. to Stay at 8.) Accordingly, the Court
11    DENIES Plaintiff’s Motion to Stay.
12                          MOTION FOR SUMMARY JUDGMENT
13          Plaintiff seeks summary adjudication as to the fifth cause of action for unpaid wages
14    and out of pocket expenses. (See MSJ at 4–6.) “Although [Federal Rule of Civil
15    Procedure] Rule 56 allows a party to file a motion for summary judgment ‘at any time,’
16    the rule also allows the court, as is just, to deny the motion or order a continuance for the
17    opposing party to pursue discovery.” Gordon v. Marquez, No. 118CV01223DADSABPC,
18    2019 WL 1017323, at *1 (E.D. Cal. Mar. 4, 2019) (citing Fed. R. Civ. P. 56). Indeed,
19    courts have denied pre-answer and pre-discovery motions for summary judgment as
20    premature. See Williams v. Yuan Chen, No. S–10–1292 CKD P, 2011 WL 4354533, at *3
21    (E.D. Cal. Sept. 16, 2011) (denying the plaintiff's motion for summary judgment as
22    premature where the defendant had not yet filed an answer and the court had not issued a
23    discovery order); see also Waters v. Experian Info. Solutions, Inc., Case No. 12–cv–0308–
24    AJB (RBB), 2012 WL 1965333, at *4 n. 2 (S.D. Cal. May 31, 2012) (“This Court typically
25    finds pre-answer summary judgments premature and unhelpful.”); Moore v. Hubbard, No.
26    Civ S-06-2187 FCD EFB P, 2009 WL 688897, at *1 (E.D. Cal. Mar. 13, 2009)
27    (recommending the plaintiff's motion for summary judgment be denied as premature where
28    “discovery has not yet begun, defendants have not yet filed an answer and the court has yet

                                                    5
                                                                                20-CV-321 TWR (KSC)
     Case 3:20-cv-00321-TWR-KSC Document 113 Filed 10/30/20 PageID.6563 Page 6 of 6



 1    to issue a discovery and scheduling order”); Code Rebel LLC v. Aqua Connect Inc., No.
 2    CV1304539RSWLMANX, 2014 WL 12569460, at *1 (C.D. Cal. Feb. 12, 2014) (sua
 3    sponte denying without prejudice motion for summary judgment as premature pursuant to
 4    Federal Rule of Civil Procedure 56(d)).
 5          This case is still at the pleading stage, as evidenced by the Court’s decision to grant
 6    Plaintiff leave to file an amended complaint. Further, as Defendants contend, (see Opp’n
 7    to MSJ at 10), Plaintiff has conducted no discovery in this matter and Defendants have yet
 8    to file an answer to Plaintiff’s complaint. Accordingly, the Court DENIES WITHOUT
 9    PREJUDICE Plaintiff’s Motion for Summary Judgment on the ground that it is premature.
10                                         CONCLUSION
11          In light of the foregoing, the Court GRANTS Plaintiff’s Motion to Amend (ECF
12    No. 80), DENIES Plaintiff’s Motion to Stay (ECF No. 93), DENIES WITHOUT
13    PREJUDICE Plaintiff’s Motion for Summary Judgment (ECF No. 94), and DENIES AS
14    MOOT Defendant’s Motion to Dismiss (ECF No. 21). Plaintiff SHALL FILE the Third
15    Amended Complaint within three (3) court days of the electronic docketing of this Order.
16          IT IS SO ORDERED.
17
18    Dated: October 30, 2020
19
20
21
22
23
24
25
26
27
28

                                                   6
                                                                                20-CV-321 TWR (KSC)
